ADVISORY ACTION
The amendment to the claims filed after final on 9/6/2022 has not been entered. The subject matter recited in new claim 17 has not previously been examined, and would require further search and consideration.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered.
Applicant argues (p 7, second paragraph) that Childs does not disclose anchoring a carbamoyl group through bonding to a resin such as polyethyleneimine, and therefore Childs does not disclose or suggest a resin corresponding to the presently recited first resin. However, Childs was not relied upon to meet the presently recited first resin. Rather, secondary references to Albrecht were cited to establish the obviousness of modifying a support member with a resin corresponding to the presently recited first resin. 
Applicant further argues (p 7, third paragraph) that the cited Albrecht references do not disclose a second modifier containing a carbamoyl group. However, the Albrecht references were cited to establish the obviousness of using an aminated polyimide (i.e., a polyimide functionalized with polyethyleneimine) as the support membrane disclosed by Childs, not for a teaching of the second modifier. 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, Applicant’s argument on p 7 that each of the cited references individually fails to disclose or suggest certain features is not sufficient to establish that the combination of cited references fails to suggest the claimed subject matter.
As to Applicant’s argument in the paragraph bridging pp 7-8, the rejection does not rely upon any knowledge gleaned only from Applicants' disclosure. Therefore, Applicant has not demonstrated that the present rejection employs improper hindsight.
Applicant further argues (p 8) that the pore size of the polyimide membranes in the examples of Albrecht 2 are too small, given Child’s teaching that the macropores of the crosslinked gel within the pores of the support member are 10-3000 nm. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As set forth in the rejection of record, Childs discloses that a variety of materials can be used to form the support member [0102], but fails to name polyimide as an example. The cited secondary references to Albrecht were relied on establish the obviousness of selecting aminated polyimide as the material which forms the porous support member of Childs (i.e., to form the porous support member having the pore size required by Childs). The Albrecht references were not relied on to modify the size of the pores in the porous support membrane disclosed by Childs. Therefore, because Applicant’s argument does not reflect the manner in which the secondary references were relied upon, Applicant’s argument is not persuasive. 
Applicant argues (pp 8-9) that instant comparative example 1 is representative of the closest prior art (Childs). However, Childs discloses a support membrane having pores filled with carbamoyl group-containing resin. In contrast, in instant comparative example 1, the surface of the support membrane is coated with a 2 nm layer formed from a carbamoyl group-containing resin. For at least the reason that instant comparative example 1 is not representative of Childs, Applicant’s argument asserting unexpected superior properties of the claimed invention is not persuasive. (It is further noted that instant example 1 is not commensurate in scope with the claimed invention, as required by MPEP 716.02(d).)
Applicant argues (p 9) that new claim 17 is not obvious over the cited references. Applicant’s argument appears to be persuasive, however, further search and consideration would be necessary to determine the patentability of new claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766